Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.240   Page 1 of 12




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                       4:15-CR-20734-TGB

                   Plaintiff,

                                              ORDER DENYING
       vs.                                 DEFENDANT’S MOTION TO
                                             VACATE SENTENCE
 RICHARD SPEARS,

                   Defendant.




                                INTRODUCTION

      This matter is before the Court on Defendant Richard Lee Spears’

motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. Mot. to Vacate Sentence, ECF No. 32, PageID.124. Mr. Spears
claims that his defense counsel was ineffective because he failed to

investigate or assert a psychological defense, rendering his Rule 11 Plea

Agreement unknowing and involuntary because he was not aware of his

right to investigate such a defense. Id. at PageID.130. Mr. Spears also

claims the Court failed to advise him of his right to investigate a

psychological defense and undergo a psychiatric evaluation. Id. at

PageID.128. The Government opposes this motion. Gov’t’s Resp., ECF



                                      1
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.241    Page 2 of 12




No. 42, Page ID.202. Finally, Mr. Spears requests the appointment of

counsel. Pet’r’s Reply, ECF No. 45, Page ID.233.1

      For the reasons set forth below, the Court DENIES Petitioner’s

§ 2255 motion and DENIES his request for the appointment of counsel.

                              BACKGROUND

      Petitioner Richard Lee Spears was charged with possession of a

stolen firearm in violation of 18 U.S.C. § 922(j). Plea Agreement, ECF No.
27, PageID.70. The charge stemmed from a search warrant in which

officers discovered two stolen handguns in Mr. Spears’ possession. Id. at

PageID.71. On April 21, 2016, Mr. Spears pled guilty to the § 922(j)
count. Notably, Mr. Spears had an extensive criminal history involving

weapons, violent assaults, and narcotic trafficking and was eligible, if he

had been convicted under § 922(g), for a mandatory 15-year sentence
under the Armed Career Criminal Act (“ACCA”). Sentencing Tr., ECF

No. 41, PageID.194. Spears’ counsel negotiated a plea agreement with

the Government which avoided the imposition of this mandatory

sentence, however, by persuading the Government to accept a nine-year

sentence agreement to a lesser charge. ECF No. 27, PageID.73.

      On September 29, 2016, the Court sentenced Mr. Spears to nine

years in prison consistent with his plea agreement. ECF No. 41,



1Spears also moved to produce the transcripts of his plea hearing and sentencing
hearing. ECF No. 33. These transcripts were produced and docketed on the record.
See ECF Nos. 40-41. Therefore, this motion is GRANTED.
                                       2
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.242   Page 3 of 12




PageID.196; ECF No. 31. On September 6, 2017, Mr. Spears filed a

motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255, alleging that his trial counsel was ineffective for failing to

investigate a psychological defense. ECF No. 32, PageID.127. Mr. Spears

also renewed his request for the appointment of counsel. ECF No. 45,

PageID.235.

                        STANDARD OF REVIEW

      Under § 2255(a), “[a] prisoner in custody under sentence of a

court…may move the court which imposed the sentence to vacate, set

aside or correct the sentence.” Specifically, a prisoner may allege that

the court’s sentence “was imposed in violation of the Constitution or laws

of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack.” Id.

      To prevail upon a § 2555 motion, a petitioner must allege: “(1) an

error of constitutional magnitude; (2) a sentence imposed outside the

statutory limits; or (3) an error of fact or law that was so fundamental as

to render the entire proceeding invalid.” Mallett v. United States, 334

F.3d 491, 496-97 (6th Cir. 2003).

                                ANALYSIS

A.    Ineffective Assistance of Counsel

      Mr. Spears claims that his trial counsel was ineffective because
counsel failed to investigate a psychological defense or attempt to request
                                      3
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20    PageID.243     Page 4 of 12




a psychological evaluation. ECF No. 32, PageID.127.              Further, Mr.

Spears alleges that he did not knowingly or voluntarily accept his plea

agreement. Id. at PageID.130. These arguments are unavailing.

      To prevail on a claim of ineffective assistance of counsel, Mr. Spears

must show that (1) his defense counsel’s performance was so deficient

that such performance failed to adhere to Sixth Amendment standards,

and (2) he suffered prejudice as a result of the deficiency. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674

(1984).    The proper measure of attorney performance is simply

“reasonableness under prevailing professional norms.” Id. at 688.

Namely, Mr. Spears must show that his counsel’s deficiency is “sufficient

to undermine confidence in the outcome.” Id.

      Here, Mr. Spears fails to show that his defense counsel’s
performance was deficient. Specifically, while counsel had a duty to

make reasonable investigations regarding potential defenses, a

reviewing court must apply a “heavy measure of deference to counsel’s

judgments.” Id. at 691. For example, in Knowles v. Mirzayance, 556 U.S.

111, 114, 129 S. Ct. 1411, 1414, 173 L. Ed. 2d 251 (2009), the petitioner

claimed    ineffective   assistance   of   counsel     because   his    attorney

recommended withdrawing his insanity defense. However, the Supreme

Court found that it was not deficient performance for the defense counsel

to abandon an insanity claim where that claim stood almost no chance of
success. Id. at 123. Further, the Court has “never required defense
                                      4
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20       PageID.244    Page 5 of 12




counsel to pursue every claim or defense, regardless of its merit, viability,

or realistic chance of success.” Id.

      In this matter, counsel’s performance in not investigating a

psychological defense was not deficient because the record does not

adequately support such a defense.2 18 U.S.C. § 17; Sutton v. Bell, 645

F.3d 752,755 (6th Cir. 2011) (“[C]ounsel cannot be ineffective for failure

to raise an issue that lacks merit.”). To make out such a defense, Mr.

Spears would have to show by clear and convincing evidence that as a

result of a “severe mental disease or defect, [he] was unable to appreciate

the nature and quality or the wrongfulness of his acts.” 18 U.S.C. § 17.
Here, the record available to counsel showed that Mr. Spears was

sufficiently capable of answering DEA questions and communicating in

a coherent manner. DEA Report, ECF No. 42-2, PageID.210-11. For
example, Mr. Spears explained to DEA agents that he possessed the gun

for purposes of self-defense following a prior threat. DEA Transcript,

ECF No. 42-3, PageID.223-24. Mr. Spears appeared knowledgeable of

his surroundings and showed no sign of irrational behavior that could

possibly rise to a level of “severe mental disease or defect” as required by

18 U.S.C. § 17. That Mr. Spears’ counsel chose not to pursue an insanity

defense was not ineffective under these circumstances. United States v.


2 Prior to the filing of the Plea and Sentencing Transcripts, the Government moved
to waive attorney-client privilege for the purpose of interviewing Mr. Spears’ trial
counsel. See ECF No. 39. Because the information in the record is sufficient to
establish the effective assistance of counsel, this Motion is DENIED.
                                          5
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.245   Page 6 of 12




Perry, 908 F.2d 56, 59-60 (6th Cir. 1990) (explaining that strategic and

tactical choices regarding what issues to pursue are “properly left to the

sound professional judgment of counsel”).

      Further, during his plea hearing, Mr. Spears testified under oath

that he understood the importance of his plea and did not identify any

specific concerns about his health or mental conditions which prevented

him from going forward. ECF No. 40, PageID.164-65. Indeed, when asked

specifically about whether he believed he had “any kind of mental illness

problem or treatment for mental illness issues,” Spears answered, “[n]o.”

Id. And when asked whether there was any mental condition that would

prevent him from going forward with his plea, Spears stated “[y]eah, I

can go forward and complete this.” Id.            “[W]here the court has

scrupulously followed the required procedure, the defendant is bound by
his statements in response to that court’s inquiry.” Baker v. United

States, 781 F.2d 85, 90 (6th Cir. 1986). While the Presentence Report

makes a general reference to Mr. Spears having some “mental health

concerns” and that he          received treatment during his previous

incarceration, Presentence Report, ¶ 55, it further states that Mr. Spears

did not follow up on treatment services and expressed uncertainty as to

whether such services would be beneficial. Id.

      Finally, Mr. Spears alleges that he unknowingly and involuntarily

accepted the plea agreement because he was not aware that counsel could
investigate a psychological defense. ECF No. 32, PageID.130.                As
                                      6
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.246   Page 7 of 12




explained above, the record does not contain evidence from which a

reasonable defense attorney would conclude that an insanity defense was

viable. Consequently, whether or not Mr. Spears’ counsel advised him of

the existence of such a defense prior to his plea is immaterial: even if

Spears had been advised of such a defense and asked his attorney to

pursue it, his attorney would have been justified on this record in making

the strategic decision not to pursue a defense which is not supportable or

likely to succeed—and instead to advise his client to consider a plea

agreement to a substantially reduced sentence.

      Moreover, during the plea colloquy, the Court specifically examined

Mr. Spears to determine whether he was of sound mind and able to make

a knowing and voluntary decision about whether to plead guilty. The

Court inquired into Mr. Spears’ competency, giving him the opportunity
at that time, if he had so desired, to raise the issue of his own sanity—

but he did not do so.

      Because Mr. Spears cannot establish deficient performance by his

defense counsel, the Strickland analysis fails without “both showings” of

deficient performance and prejudice. Strickland, 466 U.S. at 687.

However, even under the second prong of Strickland, Mr. Spears fails to

show “reasonable probability” that the result of his sentence would have

been different if counsel investigated a psychological defense. Id. at 691.

To show prejudice, Mr. Spears must establish a “reasonable probability”
that the outcome of the proceedings would have been different but for the
                                      7
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.247   Page 8 of 12




counsel’s alleged error. Id. at 669. Here, Mr. Spears’s counsel successfully

negotiated a plea agreement which avoided the potential of a 15-year

mandatory minimum sentence under the ACCA. Arraignment and Plea

Tr., ECF No. 40, PageID.160. Indeed, part of the calculus for defense

counsel in considering whether to investigate an insanity defense on

these facts was that if such a defense failed, as it was likely to, and Mr.

Spears were to be convicted at trial, his sentence could have exceeded 15

years. Here, counsel’s decision to negotiate an agreement providing for

a six-year reduction in Mr. Spears’ sentence and showed reasonable

performance under professional defense counsel norms.
B.    The Court’s Failure to Inform Petitioner About
      Psychological Defense

      Mr. Spears claims that the Court failed to advise him that he had

the right to have counsel investigate a psychological defense. ECF No.

32, PageID.128. However, such a claim lacks merit.

      First, the plain language of Fed. R. Crim. P. 11 does not obligate

the Court to inform the defendant about possible defenses that may or

may not be available.      Instead, the Court is required to advise and

question the defendant, ensure that a plea is voluntary, and determine

the factual basis for a plea. Fed. R. Crim. P. 11(b). The Rule says nothing

of the need to advise the defendant about defenses. Id. The Court must

inform the defendant about his right to a jury trial, his right to be

represented by counsel, his right to confront witnesses, to be protected

                                      8
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.248   Page 9 of 12




from compelled self-incrimination, the nature of each charge to which the

defendant is pleading, the maximum penalty under the statute of

conviction, and other similar      requirements under Fed. R. Crim. P.

11(b)(1). Here, the Court addressed the defendant personally in open

court and provided the required information under Fed. R. Crim. P. 11.

ECF 40, Plea Tr., Page ID.155-176.

      A plea agreement represents a voluntary and intelligent choice

where the record reflects a “full understanding on the part of (the

defendant) of the direct consequences of his plea.” Veach v. Parke, 886

F.2d 1317 (6th Cir. 1989) (citing North Carolina v. Alford, 400 U.S. 25,

31 (1970)). Here, there is nothing in the record that suggests the

defendant did not understand the consequences of his plea. Indeed, Mr.

Spears confirmed during the plea hearing that he fully understood the
consequences of pleading guilty. ECF 40, Page ID.157.

C.    Petitioner’s Request for Counsel

      Because the Court denies Petitioner’s § 2255 motion, his request for

counsel is moot. Additionally, petitioners mounting collateral attacks

upon their convictions do not have a constitutional right to counsel.

Pennsylvania v. Finley, 481 U.S. 551, 107 S. Ct. 1990, 95 L. Ed. 2d 539

(1987). Rather, the right to appointed counsel extends to the first appeal

of right, and no further. Id.

      Pursuant to 18 U.S.C.A. § 3006A(2)(B), the Court may appoint
counsel for a financially eligible defendant where “the interests of justice
                                      9
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.249   Page 10 of 12




 so require.”   Some of the factors courts should consider include the

 viability or frivolity of the indigent's claims, the nature and complexity of

 the case, and the indigent's ability to present the case. Sellers v. United

 States, 316 F. Supp. 2d 516, 522 (E.D. Mich. 2004).

       Here, Mr. Spears’ arguments concerning ineffective assistance of

 counsel and unknowing and involuntary acceptance of the plea

 agreement lack merit and are not viable. Namely, Mr. Spears fails to

 meet either prong of the Strickland test because his defense counsel acted

 reasonably in negotiating a favorable plea agreement and avoiding a

 lengthier sentence.    Strickland, 466 U.S. at 687.        Additionally, as

 aforementioned, Fed. R. Crim. P. 11 does not require the Court to inform

 Mr. Spears of the right to have counsel investigate a psychological

 defense.
       Finally, the nature of Mr. Spears’ claim is not so complex that he

 would be unable to adequately present his case. In fact, Mr. Spears has

 independently submitted his § 2255 motion and subsequent reply to the

 Government’s response. ECF No. 32, PageID.124; ECF No. 45,

 PageID.233.    He appears fully capable of presenting his own case.

 Further, the record shows that Mr. Spears articulately responded to

 questions from DEA agents and appeared fully capable of rational

 thought. ECF No. 42-2, PageID.210-11.




                                      10
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.250   Page 11 of 12




 D.    Certificate of Appealability

       Mr. Spears may not appeal the Court’s decision unless the district

 judge issues a certificate of appealability pursuant to 28 U.S.C. § 2253,

 which applies only if the petitioner makes a “substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c). Namely, a petitioner

 satisfies such a standard by showing that “jurists of reason could disagree

 with the district court's resolution of [the] case or that the issues

 presented were adequate to deserve encouragement to proceed further.”

 Miller-El v. Cockrell, 537 U.S. 322, 323, 123 S. Ct. 1029, 1032, 154 L. Ed.

 2d 931 (2003). Here, a reasonable jurist would not disagree with the

 above resolutions of Mr. Spears’ claims. Thus, the Court DENIES Mr.

 Spears a certificate of appealability.

                              CONCLUSION
       Based upon the foregoing, the Petitioner’s motion to vacate, set

 aside, or correct his sentence under 28 U.S.C. § 2255 (ECF No. 32) is

 DENIED. Petitioner cannot demonstrate deficient performance by

 defense counsel or that he suffered any prejudice.             Additionally,

 Petitioner’s motion for transcripts is GRANTED (ECF No. 33), as the

 transcripts have already been docketed, Petitioner’s request for counsel

 is DENIED (ECF No. 34), and the Government’s motion regarding the




                                      11
Case 4:15-cr-20734-TGB-MJH ECF No. 47 filed 09/11/20   PageID.251   Page 12 of 12




 waiver of attorney-client privilege is DENIED (ECF No. 39).


       DATED: September 11, 2020.

                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      12
